     Case 1:20-cv-01098-SHR-EB Document 19 Filed 01/25/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RUSSELL WEATHERS,                   :
    Petitioner                      :
                                    :            No. 1:20-cv-1098
           v.                       :
                                    :            (Judge Rambo)
KEVIN KAUFFMAN, et al.,             :
    Respondents                     :

                                 ORDER

     AND NOW, on this 25th day of January 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2254 (Doc. No. 1) is DENIED;

     2.    A certificate of appealability SHALL NOT ISSUE; and

     3.    The Clerk of Court is directed to CLOSE the above-captioned case.

                                    s/ Sylvia H. Rambo
                                    United States District Judge
